Case 7:18-cv-00320-EKD-RSB Document 89 Filed 04/15/20 Page 1 of 1 Pageid#: 521




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

 JAMES DOE,                                          )
                                                     )
        Plaintiff,                                   )       Case No. 7:18cv320
                                                     )
 v.                                                  )
                                                     )
 VIRGINIA POLYTECHNIC INSTITUTE                      )
 AND STATE UNIVERSITY, TIMOTHY                       )
 SANDS, FRANK SHUSHOK, JR.,                          )
 ENNIS MCCRERY, FRANCES KEENE,                       )
 and KYLE ROSE,                                      )
                                                     )
        Defendants.                                  )

                                             ORDER

        For good cause shown, the trial of this action is continued to May 17 - 21, 2021

 beginning at 9:30 a.m.

        The final pre-trial conference is scheduled before Judge Dillon on May 10, 2021 at 2:00

 p.m.

        All other dates in the Amended Pre-trial Order (Dkt. 61) shall remain in effect.

        It is SO ORDERED.


                                                     Entered: April 14, 2020


                                                     Robert S. Ballou
                                                     Robert S. Ballou
                                                     United States Magistrate Judge




                                                 1
